                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


PATRICK KNOX                                                                  CIVIL ACTION

VERSUS                                                                        NO. 16-13350
                                                                              C/W 18-6015

BISSO MARINE, LLC, ET AL                                                      SECTION: M (5)
                                                                              Pertains to 16-13350


                                   ORDER AND REASONS

       Before the Court is defendant Coastal Towing, LLC’s Motion to Strike Affirmative

Defenses of Bisso Marine, LLC.1 Coastal argues that it was prejudiced by Bisso’s filing the

affirmative defenses a week before the pre-trial conference that was previously scheduled for

August 23, 2018.2 Coastal argues that the late filing deprived it of “fair notice” of the defenses

and the ability to conduct discovery on the issues raised by the defenses.3

       At the August 23, 2018 pre-trial conference, the trial, which was set for September 17,

2018, was continued, and a status conference was scheduled instead.4 On September 11, 2018,

the case was transferred to this Section of Court.5 Thereafter, this Court cancelled the September

17, 2018 status conference, and ordered the parties to submit status reports.6 After reviewing the

status reports, this Court set a status conference for October 3, 2018, at 11 a.m. at which a new

trial date, and other dates related only to the indemnity and insurance coverage issues, will be

selected.7



       1
         R. Doc. 133.
       2
         Id.
       3
         Id.
       4
         R. Doc. 139.
       5
         R. Doc. 145.
       6
         R. Doc. 146.
       7
         R. Doc. 161.
       Because the trial of this matter has been continued and new dates will be selected,

Coastal has not been prejudiced by Bisso’s filing of its affirmative defenses. Therefore,

       IT IS ORDERED that Coastal Towing, LLC’s Motion to Strike Affirmative Defenses of

Bisso Marine, LLC is DENIED.



                                    3rd day of October 2018.
       New Orleans, Louisiana, this ____




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                2
